Citation Nr: 1450990	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a lower back condition (variously diagnosed as lumbar disc disease and degenerative joint disease of the lumbar spine). 

2.  Entitlement to service connection for a lower back condition, variously diagnosed as disc bulge at L5-S1, lumbar disc disease, and degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying the Veteran's claim to reopen a previously denied October 2006 claim for service connection for a lower back condition. 

The Board notes that the Veteran requested a Travel Board hearing in his VA Form 9, Appeal to Board of Veterans' Appeals, filed in March 2010, however, in a January 2012 letter, the Veteran's representative confirmed that the Veteran was withdrawing his request.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).
 
In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The issue of entitlement to service connection for a lower back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 2007 rating decision, the RO denied service connection for a lower back condition on the basis that there was not sufficient evidence to show a nexus between the Veteran's in-service back problems and his current back condition.

2.  The evidence associated with the claims file subsequent to the May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back condition, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  

2.  New and material evidence has been received and the claim of service connection for a lower back condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  New and Material Evidence

The Veteran seeks service connection for a lower back condition.  The RO last denied the Veteran's claim of service connection for a lower back condition in a May 2007 rating decision.  The Veteran did not appeal the decision, and, as such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

Generally, a claim, which has been denied in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312 (1999).  In other words, absent the submission of both "new and material" evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will, therefore, undertake a de novo review to determine whether new and material evidence sufficient to reopen the claim been submitted in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that 38 C.F.R. § 3.156(a) is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's claim of service connection for a lower back condition was last denied in a May 2007 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, private treatment records from 2000 to November 2006, and lay statements.  Subsequently, private treatment records from January 2007 to December 2008, a December 2008 letter from a doctor treating the Veteran's lower back condition, Dr. T.B., and lay statements, including a January 2009 statement from the Veteran's father, have been associated with the claims file.  As such, new evidence has been submitted since the May 2007 rating decision.  

The new evidence submitted is material.  "The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  Here, the May 2007 rating decision denied the Veteran's claim in part because there was insufficient evidence of a nexus between the Veteran's in-service back problems and his current lower back condition.  After the May 2007 denial, a December 2008 letter from Dr. T.B. noted that the Veteran was treated for a back condition during the military, and that the Veteran's military service "certainly could have worsened his back condition."  Similarly, a January 2009 statement from the Veteran's father noted that the Veteran has had back problems from when he was in service until the present.  Presumed credible, this additional evidence relates to an unestablished fact necessary to substantiate the claim, the existence of a nexus between the Veteran's in-service back problems and his current lower back condition, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for a lower back condition is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a lower back condition, is reopened.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a lower back condition.

The Veteran contends that his currently diagnosed lower back condition results from his active service.  The service treatment records from January 1967 document the Veteran requiring treatment for back pain during service, including oral and injectable medications and an ice bath.  On the other hand, a January 1967 X-ray was negative for back problems, a VA examination from when the Veteran was discharged in October 1968 found no back problems, and the Veteran did not report any recurrent back pain in his October 1968 report of medical history.

Following service, the Veteran started receiving private treatment for back pain in 1973, and per a November 2006 letter from a treating physician, Dr. P.S., the Veteran received periodic treatment for back pain from 1973 to 2006, with a pronounced worsening of symptoms in 2001.

As stated above, a December 2008 letter from another treating physician, Dr. T.B., noted that the Veteran was treated for a back condition during his military service, and that the Veteran's military service "certainly could have worsened his back condition."  Similarly, a January 2009 statement from the Veteran's father noted that the Veteran has had back problems from when he was in service until the present.  

Based on the foregoing evidence, it is unclear to the Board whether there is a nexus between the Veteran's in-service back problems and his current lower back condition.  Thus, the Veteran should be afforded a VA examination to determine whether there is a nexus between the Veteran's in-service back problems and his current lower back condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records.  Additionally, contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him from December 2008 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. After completing the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of his lower back condition.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand and note that this has been accomplished in the VA examination report.  All necessary testing should be performed and all findings should be reported in detail. 

The examiner should obtain from the Veteran a full history of his lower back condition, including symptoms and treatment before, during, and after service.  

The VA examiner is asked to address the following question:  Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed lower back condition that the Veteran now has, had its onset in service or is related to any in-service disease, event, or injury?

In making the assessment in this case, the VA examiner should specifically address the Veteran's in-service complaints and treatment for back pain. In addition, the examiner should review and discuss, as relevant, the Veteran's service treatment records, VA treatment records, private medical records, including the December 2008 letter from Dr. T.B. and the November 2006 letter from Dr. P.S., and lay statements.  

The examiner must provide a comprehensive rationale for all opinions and conclusions reached.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, if deemed warranted, which may reasonably explain the medical analysis in the study of this case.

3. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the AOJ should adjudicate on the merits the issue of entitlement to service connection for a lower back condition.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


